


117 S1824 IS: To provide for the development and implementation of economic defense response teams.
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1824
IN THE SENATE OF THE UNITED STATES

May 25, 2021
Mr. Portman (for himself, Mr. Risch, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To provide for the development and implementation of economic defense response teams.


1.Economic defense response teams
(a)Pilot programNot later than 180 days after the date of the enactment of this Act, the President, acting through the Secretary of State, shall develop and implement a pilot program for the creation of deployable economic defense response teams to help provide emergency technical assistance and support to a country subjected to the threat or use of coercive economic measures and to play a liaison role between the legitimate government of that country and the United States Government. Such assistance and support may include the following activities: (1)Reducing the partner country’s vulnerability to coercive economic measures.
(2)Minimizing the damage that such measures by an adversary could cause to that country. (3)Implementing any bilateral or multilateral contingency plans that may exist for responding to the threat or use of such measures.
(4)In coordination with the partner country, developing or improving plans and strategies by the country for reducing vulnerabilities and improving responses to such measures in the future. (5)Assisting the partner country in dealing with foreign sovereign investment in infrastructure or related projects that may undermine the partner country’s sovereignty.
(6)Assisting the partner country in responding to specific efforts from an adversary attempting to employ economic coercion that undermines the partner country’s sovereignty, including efforts in the cyber domain, such as efforts that undermine cybersecurity or digital security of the partner country or initiatives that introduce digital technologies in a manner that undermines freedom, security, and sovereignty of the partner country. (7)Otherwise providing direct and relevant short-to-medium term economic or other assistance from the United States and marshalling other resources in support of effective responses to such measures.
(b)Institutional supportThe pilot program required by subsection (a) should include the following elements: (1)Identification and designation of relevant personnel within the United States Government with expertise relevant to the objectives specified in subsection (a), including personnel in—
(A)the Department of State, for overseeing the economic defense response team’s activities, engaging with the partner country government and other stakeholders, and other purposes relevant to advancing the success of the mission of the economic defense response team; (B)the United States Agency for International Development, for the purposes of providing technical, humanitarian, and other assistance, generally;
(C)the Department of the Treasury, for the purposes of providing advisory support and assistance on all financial matters and fiscal implications of the crisis at hand; (D)the Department of Commerce, for the purposes of providing economic analysis and assistance in market development relevant to the partner country’s response to the crisis at hand, technology security as appropriate, and other matters that may be relevant;
(E)the Department of Energy, for the purposes of providing advisory services and technical assistance with respect to energy needs as affected by the crisis at hand; (F)the Department of Homeland Security, for the purposes of providing assistance with respect to digital and cybersecurity matters, and assisting in the development of any contingency plans referred to in paragraphs (3) and (6) of subsection (a) as appropriate;
(G)the Department of Agriculture, for providing advisory and other assistance with respect to responding to coercive measures such as arbitrary market closures that affect the partner country’s agricultural sector; (H)the Office of the United States Trade Representative with respect to providing support and guidance on trade and investment matters; and
(I)other Federal departments and agencies as determined by the President. (2)Negotiation of memoranda of understanding, where appropriate, with other United States Government components for the provision of any relevant participating or detailed non-Department of State personnel identified under paragraph (1).
(3)Negotiation of contracts, as appropriate, with private sector representatives or other individuals with relevant expertise to advance the objectives specified in subsection (a). (4)Development within the United States Government of—
(A)appropriate training curricula for relevant experts identified under paragraph (1) and for United States diplomatic personnel in a country actually or potentially threatened by coercive economic measures; (B)operational procedures and appropriate protocols for the rapid assembly of such experts into one or more teams for deployment to a country actually or potentially threatened by coercive economic measures; and
(C)procedures for ensuring appropriate support for such teams when serving in a country actually or potentially threatened by coercive economic measures, including, as applicable, logistical assistance, office space, information support, and communications. (5)Negotiation with relevant potential host countries of procedures and methods for ensuring the rapid and effective deployment of such teams, and the establishment of appropriate liaison relationships with local public and private sector officials and entities.
(c)Reports required
(1)Report on establishmentUpon establishment of the pilot program required by subsection (a), the Secretary of State shall provide the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives with a detailed report and briefing describing the pilot program, the major elements of the program, the personnel and institutions involved, and the degree to which the program incorporates the elements described in subsection (a). (2)Follow-up reportNot later than one year after the report required by paragraph (1), the Secretary of State shall provide the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives with a detailed report and briefing describing the operations over the previous year of the pilot program established pursuant to subsection (a), as well as the Secretary’s assessment of its performance and suitability for becoming a permanent program.
(3)FormEach report required under this subsection shall be submitted in unclassified form, but may include a classified annex.  (d)Declaration of an economic crisis required (1)NotificationThe President may activate an economic defense response team for a period of 180 days under the authorities of this section to assist a partner country in responding to an unusual and extraordinary economic coercive threat by an adversary of the United States upon the declaration of a coercive economic emergency, together with notification to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
(2)Extension authorityThe President may activate the response team for an additional 180 days upon the submission of a detailed analysis to the committees described in paragraph (1) justifying why the continued deployment of the economic defense response team in response to the economic emergency is in the national security interest of the United States. (e)SunsetThe authorities provided under this section shall expire on December 31, 2026. 

